Citation Nr: 1219278	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  09-03 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hip disability, claimed as secondary to service-connected prostate cancer.

2.  Entitlement to service connection for a left hip disability, claimed as secondary to service-connected prostate cancer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which in part denied the benefits sought on appeal.  

The Veteran testified at a Travel Board hearing before the undersigned in March 2011.  A copy of the hearing transcript has been associated with the claims folder. Additionally, the Board observes that evidence has been associated with the Veteran's claims folder following the issuance of the March 2009 supplemental statement of the case (SSOC), the most recent SSOC of record, which was not accompanied by a waiver of local consideration.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2011).  On remand, the Agency of Original Jurisdiction (AOJ) will have an opportunity to review this newly submitted evidence before readjudicating the claims.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.





REMAND

For the reasons set forth below, the Board has determined that additional evidentiary development is required.

The Veteran has specifically raised the matter of his entitlement to service connection for bilateral hip disabilities on a secondary basis.  See, e.g., the Veteran's claim for VA benefits dated November 2006.  There is nothing in the Veteran's presentation, or elsewhere in the record, which leads the Board to believe that service connection on a direct basis is contemplated.

In Robinson v. Mansfield, 21 Vet. App. 545 (2008), the Court concluded that the Board is not required to sua sponte raise and reject "all possible" theories of entitlement in order to render a valid opinion.  While the Board is required to consider all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process, the Board is not required to assume the impossible task of inventing and rejecting every conceivable argument in order to produce a valid decision.  Thus, the Board will consider the Veteran's claims on a secondary service connection basis alone and not on a direct service connection basis.

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a) (2011); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

With regard to element (1), the medical evidence of record documents multiple diagnoses of right and left hip disabilities.  See, e.g., a private treatment record from W.D., M.D. dated in April 2008.

Wallin element (2) has been met; the Veteran is service-connected for prostate cancer.

With regard to element (3), medical nexus, the Board observes that the Veteran was afforded a VA examination for his bilateral hip disabilities in May 2007.  After a review of the record, examination of the Veteran, and analysis of the Veteran's entire history and current medical condition, the VA examiner concluded that "[the Veteran's] bilateral hip pain is unrelated to his radiation therapy."  However, the VA examiner failed to provide a rationale as to his conclusion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence].  Moreover, the VA examiner did not render an opinion as to whether either the Veteran's right or left hip disability was aggravated by his service-connected prostate cancer, and the remainder of the evidence of record is absent an opinion of such.  See 38 C.F.R. § 3.310, supra.  

The Board also notes that R.G., D.O., reported in multiple private treatment records that the Veteran's left hip pain and soft tissue damage is "probable secondary to direct proton beam radiation."  See, e.g., a private treatment record from R.G., D.O. dated in September 2008.  However, he failed to provide a rationale as to his opinion that the Veteran's current left hip disability is related to his prostate cancer treatment.  See Hernandez-Toyens, supra.  Additionally, W.D., M.D. noted in a private treatment opinion dated in January 2009 that, after diagnosing the Veteran with degenerative changes in the hips, that the Veteran's continuing pain in his back and legs "could be secondary to some radiation affect on the brachioplexus when [the Veteran] had the radiation."  However, the United States Court of Appeals for Veterans Claims (Court) has held that medical evidence which is speculative, general or inconclusive in nature cannot support a claim.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).   
In light of the foregoing, the Board is of the opinion that a clarifying VA examination would be probative in ascertaining whether either the Veteran's right or left hip disability is related to his service-connected prostate cancer.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2011) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Contact the Veteran and afford him the 
opportunity to identify or submit any additional pertinent evidence in support of his right and left hip disability claims.  Based on his response, attempt to procure copies of all records which have not previously been obtained from identified treatment sources. All attempts to secure this evidence must be documented in the claims folder.

If, after making reasonable efforts to obtain named records, VA is unable to secure same, notify the Veteran and (a) identify the specific records that are unobtainable; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.

2. After securing any outstanding records, schedule the Veteran for a VA examination to determine the nature and etiology of any left or right hip disability diagnosed.  The claims file must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  

Based on the review and the physical examination, the examiner is asked to render an opinion as to whether it is at least as likely as not that the Veteran's left and/or right hip disability is caused or aggravated by his treatment for prostate cancer (i.e., the proton radiation through the hip to the prostate).  

Aggravation means that a disability was permanently worsened beyond its normal progression, due to the treatment.  If the examiner finds that either the right or left hip disability is aggravated by the treatment for the service-connected prostate cancer, then he/she should quantify the degree of aggravation.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  The examiner is expressly asked to provide the opinion and to explain why he/she has opined that way.

3. Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Bethany L. Buck
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



